Citation Nr: 0116055	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  99-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability 
as secondary to a service-connected disability of rib 
resection and amputation of one half of the left scapula.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
February 1951.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In May 2000, the Board remanded this case to the RO for 
further development.  In it's remand, the Board requested 
that the veteran be afforded a VA examination of his spine by 
a board of two orthopedists.  The examiners were asked to 
provide an opinion as to whether it was at least as likely as 
not that any current low back disability was etiologically 
related to, or aggravated by, the veteran's service-connected 
disability of rib resection and amputation of one half of the 
left scapula.  Upon review, the Board notes that while the 
January 2001 VA examination contains an opinion rejecting an 
etiological relationship between the veteran's low back 
disability and his service-connected disability, the 
examiners did not indicate whether there had been any 
aggravation of the nonservice-connected low back disability 
as a result of the service-connected rib resection and 
amputation of one half of the left scapula.  The January 2001 
VA examination report reflects that the examining physicians 
were Drs. S. M. and R. L.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court). The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED for the following:

1.  The RO should return the January 2001 
VA examination report, along with the 
claims folder, to Drs. S. M. and R. L., 
if available, and request that they 
provide an opinion as to whether there 
has been chronic aggravation of the 
veteran's nonservice-connected low back 
disability as a result of the service-
connected rib resection and amputation of 
one half of the left scapula.  If so, 
they should provide an assessment of the 
extent of the increase in the low back 
disability caused by the rib and scapula 
disabilities.  In other words, the 
examiners should provide an opinion that 
quantifies the degree of low back 
disability that would exist in the 
absence of any rib and scapula 
disabilities, in comparison to the degree 
of disability that exists with the rib 
and scapula disabilities.  If the 
examiners are unable to ascertain or 
quantify the degree of disability over 
and above that existing in the absence of 
the rib and scapula disabilities, the 
examiners should so state for the record.

If, for whatever reason, neither Drs. S. 
M. and R. L. are available, the veteran 
should be scheduled for another VA spine 
examination by a board of two 
orthopedists.  The VA examiners must be 
provided the veteran's claims file and 
review the veteran's medical history, as 
well as opposing medical opinions as to 
etiology of current back disability, 
prior to examining the veteran.  The 
examiners are requested to provide an 
opinion as to whether it is at least as 
likely as not that any current low back 
disability is etiologically related to, 
or aggravated by, the veteran's service-
connected disability of rib resection and 
amputation of one half of the left 
scapula.  

2.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2; Stegall v. 
West, 11 Vet.App. 268, 271 (1998).

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




